                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                               AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                 v.                                        Case No. 18-CV-1195

 APPROXIMATELY $177,566.32 IN
 UNITED STATES CURRENCY FROM U.S.
 BANK ACCOUNT ENDING IN 6229,

                        Defendant.


           ORDER TO LIFT THE STAY OF CIVIL FORFEITURE PROCEEDINGS
                      AND FOR JUDGMENT OF FORFEITURE


       Upon consideration of the United States of America’s motion to lift the stay in this civil

forfeiture case, and for entry of a judgment of forfeiture as to the defendant property, and upon

consideration of the parties’ stipulation and settlement agreement,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

       1.       The Order of October 15, 2018, staying these proceedings (Doc. 26) is lifted and

vacated.

       2.       All right, title, and interest in the defendant property, approximately $177,566.32

in United States currency from U.S. Bank account ending in 6229, are forfeited to the United

States of America.

       3.       The United States Marshal shall deposit the approximately $177,566.32 in United

States currency into the United States Department of Justice’s Asset Forfeiture Fund for

disposition according to law.




            Case 2:18-cv-01195-NJ Filed 10/24/20 Page 1 of 2 Document 29-1
       4.       This Court shall retain jurisdiction of this cause for the purpose of enforcing the

Judgment of Forfeiture.

       Dated at Milwaukee, Wisconsin, this            day of                      , 2020.

                                               APPROVED:



                                               HONORABLE NANCY JOSEPH
                                               United States Magistrate Judge


Judgment entered this         day of                   , 2020.

       GINA COLLETTI
       Clerk of Court

By:

       Deputy Clerk




                                                  2


            Case 2:18-cv-01195-NJ Filed 10/24/20 Page 2 of 2 Document 29-1
